UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF COLUMBIA F I L E D
) nEc 1- 2016
UNITED STATES OF AMERICA ) C|erk, U.S. District & Bankruptcy
) Courts for the Dlstr|ct of Columb|a
)
v. ) Case No: 10-cr-0006-RCL
)
ALTON D. TAYLOR )
)
)
Defendant. )
)

 

M

Upon consideration of the Report and Recommendation of Magistrate Judge Robinson,
and the lack of objection thereto, the Report and Recommendation is APPROVED and
ADOPTED.

By separate order this date, defendant’s term of supervised release Will be revoked. The
minimum sentence under the guidelines of 24 months incarceration Will be imposed, Which the
guidelines provide Will be consecutive to the Maryland sentence currently being served. No
additional term of supervised release Will be imposed. The Court finds the recommended
guideline sentence is appropriate, having considered all of the 18 U.S.C. § 3553(a) sentencing
factors.

The motion [22] to lift detainer is GRANTED, and the Writ of Habeas Corpus ad
Prosequendum is now dismissed.

lt is SO ORDERED.

Date: M_f_, 2016 a am

Roycé/@. Lamberth
United States District Judge